PER CURIAM.
From a careful examination of the testimony taken in this case as it appears in the appeal book before us. we are of the opinion that the findings of fact made by the learned referee, upon which the judgment is based, are fully supported by competent and sufficient evidence. We see no reason for disturbing these findings. The exceptions to the admission and exclusion of evidence are without merit. The decision proceeds upon correct rules of law applicable to the case. The judgment appealed from is right, and should be affirmed, with costs to the plaintiff.